Carter, J.,
dissenting.
The record in this case shows that the physical encounter, which was alleged to have been the cause of the injury complained of, occurred on October 29, 1934. The claimant admits that he had a hernia prior to that time, but testifies that as a result of the encounter it was aggravated to such an extent that his intestines immediately passed into the *344scrotum. It therefore stands^admitted that any injuries sustained were immediate and in no way progressive. Claimant testifies that he notified Walter Reisch, the ranch manager, of his injuries on the day of the encounter. Walter Reisch positively denies that Miller at any time claimed that he was injured or that he had any notice of an injury until he received a letter from Miller’s attorney on May 1, 1935.
Walter Reisch testified that Miller told him about the assault on October 29, 1934, and that Miller at that time stated that he “didn’t get any scratch at all.” The ranch foreman testified that Miller never complained to him that he had been injured, although he continued working on the ranch for six months after the injury is alleged to have occurred. The record also shows that Miller talked to W. A. Saalfeld, a storekeeper at Richland, about the assault on the day it occurred, and that claimant said, “I came out of it without a scratch; no ill effects or anything.”
The record further shows that, prior to this alleged assault, the claimant had run a nail into his foot and had received medical attention from the insurance company. After the date of the alleged assault herein mentioned he had filed another claim for compensation for injuries received on the ranch and was paid by the insurance company. At the time of the filing of this claim for compensation he did not mention the fact that he had suffered a hernia nor claim compensation therefor. Claimant also testified that he consulted Dr. Evans of Columbus concerning his hernia about three weeks after the accident, but that Dr. Evans made no examination to determine whether there was a rupture or the extent of it if one existed.
Claimant’s whole case, including the question of the giving of notice within six months of the date of the injury, is based entirely upon his own oral evidence. His evidence is totally lacking of corroboration. The testimony of defendant’s witnesses, the long delay in filing his claim, the failure to corroborate the extent of his injury at a time when it would have been easy to have done so, the failure *345to claim compensation when he filed a subsequent claim on another injury, the fact that he continued to work for six months and filed his claim immediately thereafter, all lead to a single conclusion — -that claimant did not suffer the injury as alleged.
The writer of the majority opinion says that Walter Reisch admitted on cross-examination that the claimant had told him about the same story as he told on the witness-stand. This statement is not borne out by the record and I must emphatically state that the majority opinion is in error when it places such a construction on the cross-examination of the witness Walter Reisch. Permit me to quote the record, bearing in mind that Mr. Kerr is the ranch foreman and not the claimant: • “Q. Mr. Reisch, Mr. Kerr was in that same afternoon, wasn’t he? A. Yes, sir; he was. Q. And he described what the altercation was too, did he? A. Yes, he told about the same story. Q. And was that about the same story that the men have told here this afternoon, that he told you? A. Yes, sir. Q. Each one told it to you about as he has told it here? A. Yes, sir.” It is quite evident that the writer of the majority opinion confuses notice of the altercation with the notice of injury that the statute requires.
If the notice required by section 48-133, Comp. St. 1929, may be proved by the evidence of the claimant as in this case, the provisions of the statute are completely nullified and become a meaningless jumble of words. The burden of proof is upon the claimant to prove that notice was given and that the injury arose out of and in the course of his employment. In my judgment, claimant has failed to establish either of these allegations by a preponderance of the evidence. It is quite evident that he wants the insurance company to now pay for an injury for which it is in no way responsible. For these reasons I respectfully dissent.